Upon the agreed facts stated in the majority opinion, the issue is whether the defendants is justified in refusing to approve the dairies in question because he found that no shortage of milk or emergency existed and that they were beyond the natural milk shed of the state, and whether such approval may be compelled by mandamus.
The applicable statute, 431f, describes the natural milk shed of Connecticut as being the state itself and *Page 328 
those areas adjacent to it where fresh milk for daily use in Connecticut is produced "and which gradually expands or contracts over a contiguous milk producing area in accordance with the operation of the law of supply and demand." Obviously the quoted clause is abstruse. The effect of the majority opinion is to erase it from the statute by saying it is to be disregarded, but I believe this clause to be the heart of the case. Upon careful analysis its meaning seems fairly apparent. What the definition contemplates is that the areas without the state to be included in the state milk shed shall vary in extent according as conditions of supply and demand within the state require additions to the supply from outside. Logically the existence and extent of such need and the consequent areas to be drawn upon must vary from time to time and must be determined, and the natural authority to do it would be the commissioner.
The majority opinion states the purpose of the statute to be the protection of the health of the citizens of Connecticut by securing a safe milk supply, whether that supply comes from Connecticut of from beyond its borders. The statute means much more than that; it is also directed against the dumping of foreign milk during times when the state market is fully supplied by milk produced by our own citizens. When there is not a sufficient supply, milk may be imported from areas adjacent to the state in which fresh milk for daily use in Connecticut is produced, provided it is clean milk, according to our standards. The constitutionality of such an anti-dumping statute cannot be raised in an application for a mandamus. Holley v. Sunderland, 110 Conn. 80, 147 A. 300.
It follows that, in my judgment, the action of the trial court in directing judgment for the defendant was correct. *Page 329